United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4041
                                   ___________

Van Roekel Farms, Inc.,              *
                                     *
                 Petitioner,         *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    *      [UNPUBLISHED]
                                     *
                 Respondent.         *
                                ___________

                             Submitted: June 17, 2004
                                 Filed: June 29, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Van Roekel Farms, Inc. (Taxpayer) appeals the Tax Court’s* order on summary
judgment upholding the Internal Revenue Service Commissioner’s (Commissioner’s)
determinations of income tax deficiencies, see 26 U.S.C. § 404(k), and penalties, see
26 U.S.C. § 6662(a). We conclude no issue of material fact existed as to the
Commissioner’s determination of income tax deficiencies and resulting penalties
because the parties stipulated that Taxpayer’s employment stock option plan was
disqualified under 26 U.S.C. § 401(a) for the tax years 1994-96, and the stipulation


      *
       The Honorable James S. Halpern, United States Tax Court Judge.
was binding on Taxpayer. See Tax Ct. R. 91(e); Clendenen v. Comm’r, 345 F.3d 568,
569-70 (8th Cir. 2003). We also conclude the tax court properly denied all other
claims or arguments because Taxpayer neither raised them in its petition nor moved
to amend. See Tax Ct. R. 34(b)(4), Brumley v. Comm’r, 76 T.C.M. (CCH) 935, 937
(1998).

      Accordingly, we affirm the judgment of the tax court. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-